    Case: 1:19-cr-00322 Document #: 69 Filed: 01/30/20 Page 1 of 4 PageID #:248



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DISTRICT


UNITED STATES OF AMERICA
                                           No. 19 CR 322
              v.
                                           Judge Robert M. Dow, Jr.
EDWARD M. BURKE,
PETER J. ANDREWS, and
CHARLES CUI



                            JOINT STATUS REPORT

      The parties hereby respectfully submit the following joint status report:

      1.     The Government’s Production

      The government takes the position that its Rule 16 production is complete. As

indicated below, defense counsel’s review of discovery tendered to date is ongoing. As

such, defense counsel take no position regarding whether Rule 16 discovery has been

completed.

      With regard to the quantity of discovery received by defense counsel, the

government’s most recent discovery production occurred on or about November 5,

2019. The material produced since the commencement of the case is voluminous

(more than 100 discs, more than 44,000 pages, a variety of additional electronic

discovery, and several boxes of hard copy material) and in addition to Rule 16

material, includes the production of certain Jencks Act and Giglio material.

      The government has agreed to produce additional Giglio material six months

prior to trial, and to the extent the government obtains Giglio material less than six
    Case: 1:19-cr-00322 Document #: 69 Filed: 01/30/20 Page 2 of 4 PageID #:248




months prior to trial, the government will provide that information promptly upon

receipt. Defense counsel take the position that the government’s proposal to produce

Giglio material six months prior to trial is insufficient and believe earlier production

is appropriate under the circumstances here. It is defense counsels’ understanding

from conversations with the government that the additional Giglio material the

government intends to produce is vast, and is made up in large part of recorded

conversations. Defense counsel can provide further details in Court, if the Court

requires, regarding the anticipated volume and nature of this additional discovery.

In light of the time that will undoubtedly be required to review this discovery,

however, and the still-to-be-determined date of its production, counsel cannot yet tell

the Court when their review of discovery will be completed.

      2.     Discovery Review Status by Defendant

      As set forth below, all defense counsel are working diligently to review

discovery with their clients, but have not yet completed their review of discovery.

      Alderman Edward M. Burke

      Since January 2019, the government has made thirteen productions comprised

of documents collected from various City Departments, subpoenaed from third

parties, and seized from the 14th Ward Office and Committee on Finance.             The

productions also comprise voluminous recordings.        We are prepared to provide

additional detail at the Court’s request.

      Counsel for Alderman Burke has been diligently reviewing the produced

materials, and Alderman Burke has also reviewed a selection of produced material.



                                            2
    Case: 1:19-cr-00322 Document #: 69 Filed: 01/30/20 Page 3 of 4 PageID #:248




However, due to the sheer volume of the produced materials, including the recorded

material, Counsel and Alderman Burke’s review is ongoing.

      Charles Cui

      Counsel for Mr. Cui has been reviewing the produced materials, and this

review remains ongoing.      In addition, Mr. Cui has also reviewed a selection of

produced material. Counsel for Mr. Cui understands that additional materials are

forthcoming from the government. Given the voluminous nature of the produced

discovery, as well as the expected additional discovery, counsel for Mr. Cui believe

that additional time to complete review of all of the discovery will be necessary.

       Peter Andrews

      Counsel for Mr. Andrews and Mr. Andrews have substantially completed their

review of discovery as it relates to Mr. Andrews, although they are still in the process

of reviewing the voluminous recorded conversations that have been provided. As

indicated above, counsel for Mr. Andrews understand that there is additional 3500

and/or Giglio material that is forthcoming. In light of the extensive nature of the

expected additional discovery, as well as the still to be reviewed recordings already

provided, counsel for Mr. Andrews believe that significant additional time to complete

review of all of the discovery will be necessary.

      3.     Pretrial Motions

      Counsel for Alderman Burke, Mr. Andrews, and Mr. Cui do respectively intend

to file pretrial motions. Defense counsel jointly request that defendants’ pretrial

motions and supporting memoranda be due on June 4, 2020, and the government has



                                           3
    Case: 1:19-cr-00322 Document #: 69 Filed: 01/30/20 Page 4 of 4 PageID #:248




no objection to this request. The parties request that the Court schedule a status

hearing on or about June 11, 2020 to set a schedule for the government’s response

and the defendants’ replies.

      4.     February 4, 2020 Status Hearing

      The Court scheduled a status hearing for February 4, 2020, at 9:15 a.m. Docket

No. 68. The government’ s position is that it is appropriate to maintain this status

date, at which time the government intends to ask the Court to schedule a trial date

in early 2021.



Dated: January 30, 2020

                                      Respectfully submitted.

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney


                                By:    /s/ Amarjeet Bhachu
                                      AMARJEET BHACHU
                                      SARAH STREICKER
                                      Assistant United States Attorneys
                                      219 South Dearborn Street
                                      Fifth Floor
                                      Chicago, Illinois 60604
                                      (312) 353-5300




                                         4
